DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references, alone or in combination, disclose or teach a driving system and a driving method of/for a beam steering device having a metasurface optical phased array, the beam steering device comprising a nano-antenna, a conductor, and an active layer, specifically comprising a voltage comparator configured to compare an electrical polarity and an absolute level of a first voltage to be applied to a first electrode of one of the nano- antenna and the conductor, with an electrical polarity and an absolute level of a second voltage which was applied to the first electrode of the one of the nano- antenna and the conductor immediately before the first voltage is to be applied to the first electrode of the one of the nano-antenna and the conductor, and output a result of the comparison; and a controller configured to control a power supply of the beam steering device to output, based on the result of the comparison output from the voltage comparator, the first voltage which is applied the first electrode of the one of the nano-antenna and the conductor when the electrical polarity of the first voltage is different from the electrical polarity of the second voltage and when the electrical polarity of the first voltage is the same as the electrical polarity of the second voltage and the absolute level of the first voltage is the same as or greater than the absolute level of the second voltage, and to control the power supply of the beam steering device to output a correction voltage when the electrical polarity of the first voltage is the same as the electrical polarity of the second voltage and the absolute level of the first voltage is less than the absolute level of the second voltage as disclosed in claim 1 and similarly in the method of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            2/25/2021